Title: From George Washington to La Luzerne, 23 September 1779
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


        
          Sir,
          Camp at West-point [23 Sept. 1779]
        
        Colo. Fleury this moment presented to me the letter your Excellency did me the honor to write from Trenton. & by his communication of your arrival at that place without accident, & meeting Monsr Gerard in good health, made me perfectly happy.
        Monsr Fleury has obtained my consent to be absent from this Army—He carries with him a certificate expressive of his great merit as an Officer—and a letter to Congress containing the sentiments I entertain of his worth and Services. I have the honor to be with the most perfect resp⟨ect⟩ Yr Excellys Most Obe⟨dt⟩ & Most Hble Servt
        
          Go: Washington
        
      